DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 07/08/2022.
3.    	Status of the claims:
•    No claims have been amended.
•    Claims 1-16 are currently pending and have been examined.

Response to remarks/arguments

4.    	Applicant’s remarks/arguments filed on 07/08/2022 with respect to the rejection of claims 1-16 have been fully considered but are not persuasive.
5.    	Regarding independent claim 1, on pages 1-3 of Applicant’s remarks dated 07/08/2022, the applicants state that Li fails to disclose or suggest at least the features of “partitioning time- frequency resources into different resource groups, the resource groups partitioned in the time domain,” and “mapping the vehicle UE groups to the resource groups,” as recited in independent claim 1.    
6.    	In response to applicant’s remarks and arguments dated 07/08/2022, the examiner respectfully disagrees. Note that, in the process of the examination, the claim is given its broadest reasonable interpretation (BRI) according to the specification. That is, in addition to previous cited paragraphs, sections 16, 35 of Li reference further disclose allocating a wireless network resource to the group of M2M UE devices may include allocating, by the eNB, a time interval and frequency range that the UE devices from the group of M2M UE devices may use to transmit or receive data, i.e. the time and frequency resources may be divided and allocated to some UE devices from the group of M2M UE devices to be used to exchange data. Moreover, figure 2 and paragraph 29 of Li disclose the first group 210 is allocated a segment of time within a periodic time interval T1. The second group 214 is allocated a segment of time within a second time interval T2, i.e. the resource groups divided in time domain. Li also discloses “mapping the vehicle UE groups to the resource groups”, e.g. the abstract discloses organizing wireless devices such as user equipment (UE) into UE groups and allocating wireless network resources to those UE groups (see at least abstract, paragraphs 23, 26, 27).
 7.	Regarding independent claims 6, 11, and 16, the examiner’s responses with
respect to argued independent claim 1 are applied to those claims as well. Therefore,
independent claims 6, 11, and 16.
Please see the rejection below.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-4, 6-9, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20130265984 A1).

Regarding claim 1, Li discloses a method of wireless communication, comprising:
partitioning time-frequency resources into different resource groups (Li, Fig. 2, 3, para. 19, 29, 35: allocate, to the group of M2M UE devices, a time interval and frequency range that M2M UE devices from the group of M2M UE devices may use to transmit or receive data), the resource groups partitioned in the time domain (Li, Fig. 2, para. 29: Figure 2 and para. 29 show that the resource groups partitioned in the time domain);
dividing vehicle UEs into vehicle UE groups based on vehicle UE location (Li, para. 15, 24, 26: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based on at least one of a distance of at least one of the first and second M2M UE devices from the eNB and a direction of at least one of the first and second M2M UE devices from the eNB. Moreover, although figure 1 uses vehicles as one type of device but section 26 groups them all in one and the same group); and
mapping the vehicle UE groups to the resource groups (Li, Fig. 3, para. 23, 26, 27, 34: M2M UE devices may be organized into groups, based on various criteria, so that the eNB may allocate one or more wireless network resources to the groups of M2M UE devices).

Regarding claim 2, Li discloses the method of claim 1, wherein the mapping of the vehicle UE groups is determined statically (Li, para. 15, 25, 32: determine an M2M wireless device's location and/or distance indirectly, e.g., by measuring signal and/or channel quality (i.e. determination is made statically).

Regarding claim 3, Li discloses the method of claim 1, wherein the mapping of the vehicle UE groups is configured dynamically by a network (Li, para. 14-16, 29, 34: organizing, by an evolved Node B ("eNB"), a first machine-to-machine ("M2M") user equipment ("UE") device and a second M2M UE device into a group of M2M UE devices. Moreover, section 14 further discloses allocating, by the eNB, a wireless network resource to the group of M2M UE devices).

Regarding claim 4, Li discloses the method of claim 1, wherein proximal vehicle UEs are selected for a same group (Li, para. 15, 24: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based at least in part on a distance of the first and second M2M UE devices from each other).

Regarding claim 6, Li discloses an apparatus for wireless communication, comprising:
means for partitioning time-frequency resources into different resource groups (Li, Fig. 2, 3, para. 19, 29, 35: allocate, to the group of M2M UE devices, a time interval and frequency range that M2M UE devices from the group of M2M UE devices may use to transmit or receive data), the resource groups partitioned in the time domain (Li, Fig. 2, para. 29: Figure 2 and para. 29 show that the resource groups partitioned in the time domain);
means for dividing vehicle UEs into vehicle UE groups based on vehicle UE location (Li, para. 15, 24, 26: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based on at least one of a distance of at least one of the first and second M2M UE devices from the eNB and a direction of at least one of the first and second M2M UE devices from the eNB. Moreover, although figure 1 uses vehicles as one type of device but section 26 groups them all in one and the same group); and
means for mapping the vehicle UE groups to the resource groups (Li, Fig. 3, para. 23, 26, 27, 34: M2M UE devices may be organized into groups, based on various criteria, so that the eNB may allocate one or more wireless network resources to the groups of M2M UE devices).

Regarding claim 7, Li discloses the apparatus of claim 6, wherein the means for mapping of the vehicle UE groups is configured to determine a mapping statically (Li, para. 15, 25, 32: determine an M2M wireless device's location and/or distance indirectly, e.g., by measuring signal and/or channel quality (i.e. determination is made statically).

Regarding claim 8, Li discloses the apparatus of claim 6, wherein the means for mapping of the vehicle UE groups is configured to map dynamically (Li, para. 14-16, 29, 34: organizing, by an evolved Node B ("eNB"), a first machine-to-machine ("M2M") user equipment ("UE") device and a second M2M UE device into a group of M2M UE devices. Moreover, section 14 further discloses allocating, by the eNB, a wireless network resource to the group of M2M UE devices).

Regarding claim 9, Li discloses the apparatus of claim 6, wherein proximal vehicle UEs are selected for a same group (Li, para. 15, 24: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based at least in part on a distance of the first and second M2M UE devices from each other).

Regarding claim 11, Li discloses an apparatus of wireless communication, comprising: a memory (System memory 412); and at least one processor (Processor 404) coupled to the memory and configured to: 
partitioning time-frequency resources into different resource groups (Li, Fig. 2, 3, para. 19, 29, 35: allocate, to the group of M2M UE devices, a time interval and frequency range that M2M UE devices from the group of M2M UE devices may use to transmit or receive data), the resource groups partitioned in the time domain (Li, Fig. 2, para. 29: Figure 2 and para. 29 show that the resource groups partitioned in the time domain); 
dividing vehicle UEs into vehicle UE groups based on vehicle UE location (Li, para. 15, 24, 26: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based on at least one of a distance of at least one of the first and second M2M UE devices from the eNB and a direction of at least one of the first and second M2M UE devices from the eNB. Moreover, although figure 1 uses vehicles as one type of device but section 26 groups them all in one and the same group); and 
mapping the vehicle UE groups to the resource groups (Li, Fig. 3, para. 23, 26, 27, 34: M2M UE devices may be organized into groups, based on various criteria, so that the eNB may allocate one or more wireless network resources to the groups of M2M UE devices).

Regarding claim 12, Li discloses the apparatus of claim 11, wherein the at least one processor determines the mapping of the vehicle UE groups statically (Li, para. 15, 25, 32: determine an M2M wireless device's location and/or distance indirectly, e.g., by measuring signal and/or channel quality (i.e. determination is made statically).

Regarding claim 13, Li discloses the apparatus of claim 11, wherein the at least one processor determines the mapping of the vehicle UE groups dynamically (Li, para. 14-16, 29, 34: organizing, by an evolved Node B ("eNB"), a first machine-to-machine ("M2M") user equipment ("UE") device and a second M2M UE device into a group of M2M UE devices. Moreover, section 14 further discloses allocating, by the eNB, a wireless network resource to the group of M2M UE devices).

Regarding claim 14, Li discloses the apparatus of claim 11, wherein the at least one processor selects proximal vehicle UEs for a same group (Li, para. 15, 24: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based at least in part on a distance of the first and second M2M UE devices from each other).

Regarding claim 16, Li discloses a non-transitory computer-readable medium storing computer executable code, comprising code to: 
partition time-frequency resources into different resource groups (Li, Fig. 2, 3, para. 19, 29, 35: allocate, to the group of M2M UE devices, a time interval and frequency range that M2M UE devices from the group of M2M UE devices may use to transmit or receive data), the resource groups partitioned in the time domain (Li, Fig. 2, para. 29: Figure 2 and para. 29 show that the resource groups partitioned in the time domain); 
divide vehicle UEs into vehicle UE groups based on vehicle UE location (Li, para. 15, 24, 26: organizing a first M2M UE device and a second M2M UE device into a group may include organizing, by the eNB, the first M2M UE device and the second M2M UE device into the group based on at least one of a distance of at least one of the first and second M2M UE devices from the eNB and a direction of at least one of the first and second M2M UE devices from the eNB. Moreover, although figure 1 uses vehicles as one type of device but section 26 groups them all in one and the same group); and 
map the vehicle UE groups to the resource groups (Li, Fig. 3, para. 23, 26, 27, 34: M2M UE devices may be organized into groups, based on various criteria, so that the eNB may allocate one or more wireless network resources to the groups of M2M UE devices). 

Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20130265984 A1) in view of Novlan (US 20160295624 A1).

Regarding claim 5, Li discloses all the subject matter of the method of claim 1 with exception wherein proximal vehicle UEs select resources for a same resource group using listen-before-schedule (LBS).
In a similar field of endeavor, Novlan discloses wherein proximal vehicle UEs select resources for a same resource group using listen-before-schedule (LBS) (Novlan, Fig. 21, para. 180: The UE using the mode 2 allocation 2120 firstly senses a channel and investigates the resources pool 2100 available for the UE's SA transmission (sensing the channel and investigating the resources pool can be interpreted as e.g. listen before schedule or listen before talk). Then, the UE selects the first available resource in a priority list for the SA transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Li with the teaching of Novlan by using the above features into the system of Li such as proximal vehicle UEs select resources for a same resource group using listen-before-schedule as taught by Novlan. The motivation for doing so would have been to provide safety and control messages to large numbers of vehicles in a spectrally efficient manner.

Regarding claim 10, Li discloses all the subject matter of the apparatus of claim 6 with the exception wherein proximal vehicle UEs select resources for a same resource group using listen-before-schedule (LBS).
In a similar field of endeavor, Novlan discloses wherein proximal vehicle UEs select resources for a same resource group using listen-before-schedule (LBS) (Novlan, Fig. 21, para. 180: The UE using the mode 2 allocation 2120 firstly senses a channel and investigates the resources pool 2100 available for the UE's SA transmission (sensing the channel and investigating the resources pool can be interpreted as e.g. listen before schedule or listen before talk). Then, the UE selects the first available resource in a priority list for the SA transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Li with the teaching of Novlan by using the above features into the system of Li such as proximal vehicle UEs select resources for a same resource group using listen-before-schedule as taught by Novlan. The motivation for doing so would have been to provide safety and control messages to large numbers of vehicles in a spectrally efficient manner.

Regarding claim 15, Li discloses all the subject matter of the apparatus of claim 11 with the exception wherein the at least one processor selects proximal vehicle UE resources for a same resource group using listen-before-schedule (LBS).
In a similar field of endeavor, Novlan discloses wherein the at least one processor (processor 225) selects proximal vehicle UE resources for a same resource group using listen-before-schedule (LBS) (Novlan, Fig. 21, para. 180: The UE using the mode 2 allocation 2120 firstly senses a channel and investigates the resources pool 2100 available for the UE's SA transmission (sensing the channel and investigating the resources pool can be interpreted as e.g. listen before schedule or listen before talk). Then, the UE selects the first available resource in a priority list for the SA transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Li with the teaching of Novlan by using the above features into the system of Li such as proximal vehicle UEs select resources for a same resource group using listen-before-schedule as taught by Novlan. The motivation for doing so would have been to provide safety and control messages to large numbers of vehicles in a spectrally efficient manner.

Conclusion

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466